Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a personal vaporizer, classified in A24F47/008 (US class 131/329).
II. Claims19-20, drawn to method of assembling vaporizer, classified in CPC H05K 3/30.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method claims does not requires a cartridge port along with is associated structural limitations such as an electrical contact of the cartridge port and a first cartridge magnet and a second cartridge port magnet and etc.
During a telephone conversation with Brendan E. Clark on 4/1/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 withdrawn from further 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters 
162 on Figs. 8 and 19,
144’ on fig. 18B; and 
262 and 266 on fig. 23 are not mentioned in the description: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "132" and "140" have both been used to designate a mouth piece.
Figs. 11-13, 16 17, the reference numeral ‘140’ is used for a mouth piece, but it does not seems to be a mouth piece, it seems to be tab aperture, similar to the reference numeral 240, of figs 22-2, which is used for tab aperture, i.e. 140 seems to be a tab aperture and not mouth piece, appropriate corrections are required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character 109 (used for cartridge port) mentioned in the description.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the cartridge port configured to accept a cartridge” and its associated structure is .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4 and 12 are objected to because of the following informalities:  Appropriate correction is required.
Claim 1 line 10, “sides o” should be changed to --sides of--.
Claim 4 line 4, “thereor” should be changed to --thereof--.
Claim 12, line 2, “a fluid port formed within the cartridge the fluid port being” grammatically awkward and appears to be missing punctuation and/or text for further examination “a fluid port formed within the cartridge the fluid port being” is considered as --a fluid port formed within the cartridge, the fluid port being--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As mentioned above, a cartridge port is not shown in the any of the drawing, it is not how does this cartridge port is accommodated and structurally related with other components. It is also not clear that how the electrical contact of cartridge port is configured to electrical connection to what part of the invention, as the electrical contact of the cartridge ports are also not shown in any of the drawing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831